DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1, 5, 10, 13, 16 and 19, cancelled claims 4, 6, 12, 14 and 18 and added claims 21-22 which changes the scope of the claims and as such a new grounds of rejection is issued.
In regards to the rejection of Claim(s) 1 and similarly claims 10 and 16 Applicant asserts (pg. 6-7):
Applicant respectfully submits that Shinoda does not teach the combination of elements recited in each of independent Claims 1, 10, and 16, as amended. For example, with respect to Claim 1, Shinoda does not teach the claimed battery pack comprising a sensor configured to sense a state of the battery and a switch circuit comprises a plurality of switches "wherein the plurality of switches are not directly connected to the sensor."
And further asserts:
Therefore, Applicant submits that Shinoda does not teach or suggest the feature "wherein the plurality of switches are not directly connected to the sensor" 
In response:
Examiner respectfully disagrees and points to the rejection of claims 1 and similarly claims 10 and 16 where the Examiner uses the teaching of Shinoda to teach claim language:
a sensor configured to sense the state of the battery (Fig. 4 temperature sensor 22 of Shinoda);
wherein the switch circuit comprises a plurality of switches (a1-c1 and the switch connected to the connection line of the temperature sensor 22 Fig. 4 of Shinoda), wherein the plurality of switches are not directly connected to the sensor.
The Examiner further does not use Shinoda to teach claim language "wherein the plurality of switches are not directly connected to the sensor" as seen in the rejection of claims 1,10 and 16 as specified below.
In regards to the rejection of Claim(s) 1 and similarly claims 10 and 16 Applicant asserts (pg. 7-8):
Applicant respectfully submits that Shinoda does not teach the claimed battery pack comprising a controller and a switch circuit comprises a plurality of switches "wherein the controller is further configured to adjust a combined impedance between the connector and the reference node to a value corresponding to the sensed state of the battery by turning on at least a first one of the switches and turning off at least a second one of the switches different from the first one of the switches."
And further asserts (Pg. 8):
Applicant respectfully submits that under such characterization, Shinoda does not teach or suggest the above-indicated feature… 

And further asserts (pg. 9):
However, Applicant respectfully submits that Shinoda does not adjust the combined impedance by turning on at least a first one of the switches a1, b1, c1, and the switch connected to the temperature sensor (22) and turning off at least a second one of the switches a1, b1, c1, and the switch connected to the temperature sensor (22).
And further asserts (pg. 9):
In view of the above, Applicant respectfully submits that Shinoda does not teach or suggest the feature "wherein the controller is further configured to adjust a combined impedance between the connector and the reference node to a value corresponding to the sensed state of the battery by turning on at least a first one of the switches and turning off at least a second one of the switches different from the first one of the switches".
And further asserts (pg. 9):
Since Shinoda does not teach every element of each of independent Claims 1, 10 and 16, Applicant respectfully submits that Claims 1, 10, and 16 are not anticipated by Shinoda, and thus, are patentable over the Shinoda reference.
In response:
Examiner respectfully disagrees and points to the rejection of claims 1 and similarly claims 10 and 16 where the Examiner uses the teaching of Shinoda to teach claim language:
wherein the controller is further configured to adjust a combined impedance (equivalent resistance of resistors R3,22,a2,b2, and c2 identified as “combined impedance”. See fig. 4 above) between the connector (t23) and the reference node (t22 reference node/ earth ground) to a value corresponding to the sensed state of the battery by turning on at least a first one of the switches and turning off at least a second one of the switches different from the first one of the switches (The controller opens switches a1-c1 and closed switch connected to temp sensor and therefore adjusted the combined impedance between t22-t23 ([0063]). The combined impedance between node t23-t22 when switches a1-c1 are open and temp sensor 22 switch is closed is a function of R3 and R22 (e.g. F(R3,R22)). F(R3,R22) depends on the battery packs temperature sensed by temp sensor 22 (See Fig. 3  and [0040]-[0041]). As such the controllers signal to opened switches a1-c1 and close temp switch sets the impedance between t23-t22 to be a function of the battery packs temperature (i.e.sensed state of the battery).
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,3,5, 8-11,13,15-16, and 19-20, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 20160118840) in view of Yun (US 20140079960).

    PNG
    media_image1.png
    939
    848
    media_image1.png
    Greyscale


As to claim 1, Shinoda discloses a battery pack (Fig. 4 pack 2) comprising:
a battery comprising at least one battery cell (Fig. 4 secondary battery 21); 
a sensor configured to sense the state of the battery (Fig. 4 temperature sensor 22);
a controller (control 24, Fig. 2) configured to generate a battery state signal corresponding to a sensed state of the battery ([0063] The controller 24 notifies the portable electronic apparatus 1 of the variation from the temperature sensor 22 (sensed state of the battery) by switching the switch connected to the connection line of the temperature sensor 22 to the ON state and switching all the switch a1, the switch b1, and the switch c1 of the switch unit 23 to the OFF state. ON/OFF signal to switches identified as “battery state signal”). 
a switch circuit (a1-c1 and the switch connected to the connection line of the temperature sensor 22 Fig. 4) configured to operate based on the battery state signal ([0063]) and 
a resistor circuit (Resistors 22 and a2-c2, Fig. 2,4) configured to be electrically connected to a reference node (earth ground in Fig. 2) through the switch circuit (Fig. 2), wherein the resistor circuit comprises a plurality of resistors (Resistors 22 and a2-c2, Fig. 2, 4),
a connector configured to connect the resistor circuit to an external device (nodes t21,t22 and t23 Fig. 1 and 2) and
wherein the switch circuit comprises a plurality of switches (a1-c1 and the switch connected to the connection line of the temperature sensor 22 Fig. 4) respectively configured to make or break electrical connection between the reference node and the resistors ([0063] The controller 24 switches the switch connected to the connection line of the temperature sensor 22 to the ON state and  switches all the switch a1, the switch b1, and the switch c1 of the switch unit 23 to the OFF state),
wherein the controller is further configured to adjust a combined impedance (equivalent resistance of resistors R3,22,a2,b2, and c2 identified as “combined impedance”. See fig. 4 above) between the connector (t23) and the reference node (t22 reference node/ earth ground) to a value corresponding to the sensed state of the battery by turning on at least a first one of the switches and turning off at least a second one of the switches different from the first one of the switches (The controller opens switches a1-c1 and closes switch connected to temp sensor therefore adjusting the combined impedance between t22-t23 ([0063]). The combined impedance between node t23-t22 when switches a1-c1 are open and temp sensor switch is closed is a function of resistors R3 and 22 (e.g. F(R3,R22)). F(R3,R22) depends on the battery packs temperature sensed by temp sensor 22 (See Fig. 3  and [0040]-[0041]). As such the controllers signal to open switches a1-c1 and close temp switch sets the impedance between t23-t22 to be a function of the battery packs temperature (i.e.sensed state of the battery).
Shinoda does not disclose/teach wherein the plurality of switches are not directly connected to the sensor.
Yun teaches a switch is not directly connected to the sensor (Fig. 5 where switch 233 is indirectly connected to the voltage sensor 232 through a fuse 236).
It would have been obvious to a person of ordinary skill in the art to modify the plurality of switches to not be directly connected to the sensor, as taught by Yun in order to have protection in case of high currents or a short circuit.
As to claim 3, Shinoda in view of Yun teaches the battery pack of claim 1, wherein the battery state signal comprises a waveform in which one or more levels (On/Off level of the waveform applied to the switching circuit a1-c1 and the switch connected to the connection line of the temperature sensor 22) are arranged in a time sequential manner ([0063] …. by switching the switch connected to the connection line of the temperature sensor 22 to the ON state and switching all the switch a1, the switch b1, and the switch c1 of the switch unit 23 to the OFF state. The timing of applying the ON/OFF waveforms to the switch is the time sequential manner), and wherein the switch circuit is configured to, based on the battery state signal, make or break electrical connection between the reference node and resistors respectively corresponding to the one or more levels ([0063]). 
As to claim 5, Shinoda in view of Yun teaches the battery pack of claim 1, wherein the sensor comprises a temperature sensor (temp sensor 22) configured to sense a temperature of the battery (temp sensor 22).
As to claim 8, Shinoda in view of Yun teaches the battery pack of claim 1, wherein the state of the battery comprises: at least one of the following: a temperature of the battery (temp sensor 22, the ADC 12 in mounting section 11 detects the signal from the temperature sensor 22 which corresponds to the battery pack 2 .The execution unit 13 calculates the temperature of the battery pack 2 based signal detected by ADC12 [0037] [0040]), a voltage of the battery, a charge current to the battery, a discharge current of the battery, remaining electricity of the battery, a number of charge cycles of the battery, and identification information of the battery. 
As to claim 9, Shinoda in view of Yun teaches the battery pack of claim 1, wherein the controller is configured to generate the battery state signal only when the battery pack is connected to a charging device (When the battery pack 2 is mounted on the mounting section 11 (which comprises a charger [0055]-[0057]), the communication terminal t23 is connected to the first terminal t11. The ADC 12 in mounting section 11 detects the signal from the temperature sensor 22 which corresponds to the battery pack 2 [0037] [0040]). 
As to claim 10, Shinoda discloses a data transmission method for a battery pack (Fig. 4 pack 2) including a battery (Fig. 4 secondary battery 21), the data transmission method comprising: 
at a sensor, sensing a state of the battery (Fig. 4 temperature sensor 22 measuring the temperature of the battery pack 2 [0040]);
at a controller (control 24, Fig. 2), generating a battery state signal corresponding to a sensed state of the battery ([0063] The controller 24 can notify the portable electronic apparatus 1 of the variation from the temperature sensor 22 (sensed state of the battery) by switching the switch connected to the connection line of the temperature sensor 22 to the ON state and switching all the switch a1, the switch b1, and the switch c1 of the switch unit 23 to the OFF state. ON/OFF signal to switches identified as battery state signal).
making or breaking, at a switch circuit (a1-c1 and  the switch connected to the connection line of the temperature sensor 22 Fig. 4 ), electrical connection between a resistor circuit (Resistors 22 and a2-c2, Fig. 2,4) and a reference node (earth ground, Fig. 2) based on the battery state signal ([0063] The controller 24 switches the switch connected to the connection line of the temperature sensor 22 to the ON state and  switches all the switch a1, the switch b1, and the switch c1 of the switch unit 23 to the OFF state), wherein the resistor circuit comprises a plurality of resistors (Resistors 22 and a2-c2, Fig. 2,4), the battery pack comprising a connector configured to connect the resistor circuit to an external device (nodes t1,t2 and t3 Fig. 1 and 2); and
adjusting, at the controller, a combined impedance between the connector and the reference node (equivalent resistance of resistors R3,22,a2,b2, and c2 identified as “combined impedance”. See fig. 4 above) to a value corresponding to the sensed state of the battery (The controller opens switches a1-c1 and closes switch connected to temp sensor therefore adjusting the combined impedance between t22-t23 ([0063]). The combined impedance between node t23-t22 when switches a1-c1 are open and temp sensor switch is closed is a function of resistors R3 and 22 (e.g. F(R3,R22)). F(R3,R22) depends on the battery packs temperature sensed by temp sensor 22 (See Fig. 3 and [0040]-[0041]). As such the controllers signal to open switches a1-c1 and close temp switch sets the impedance between t23-t22 to be a function of the battery packs temperature (i.e.sensed state of the battery).
Shinoda further discloses and wherein the switch circuit comprises a plurality of switches respectively configured to make or break electrical connection between the reference node and the resistors (a1-c1 and the switch connected to the connection line of the temperature sensor 22 Fig. 4)
wherein the controller is further configured to adjust the combined impedance by turning on at least a first one of the switches and turning off at least a second one of the switches different from the first one of the switches (Fig. 4 controller switches a1,b1, and c1 are OFF. Switch connected to the connection line of the temperature sensor 22 is ON [0063]).
Shinoda does not disclose/teach wherein the plurality of switches are not directly connected to the sensor.
Yun teaches a switch is not directly connected to the sensor (Fig. 5 where switch 233 is indirectly connected to the voltage sensor 232 through a fuse 236).
It would have been obvious to a person of ordinary skill in the art to modify the plurality of switches to not be directly connected to the sensor, as taught by Yun in order to have protection in case of high currents or a short circuit.
As to claim 11, Shinoda in view of Yun teaches the data transmission method of claim 10, wherein the battery state signal comprises a waveform in which one or more levels (On/Off level of the waveform applied to the switching circuit a1-c1 and the switch connected to the connection line of the temperature sensor 22) are arranged in a time sequential manner ([0063] …. by switching the switch connected to the connection line of the temperature sensor 22 to the ON state (battery state signal) and switching all the switch a1, the switch b1, and the switch c1 of the switch unit 23 to the OFF state. The timing of applying the ON/OFF waveforms to the switch is the time sequential manner), and wherein the making or breaking of the electrical connection comprise making or breaking, based on the battery state signal, electrical connection between the reference node and resistor respectively corresponding to the one or more levels ([0063]).  
As to claim 13, Shinoda in view of Yun teaches the data transmission method of claim 10, wherein the sensor comprises a temperature sensor configured to sense a temperature of the battery (temp sensor 22). 
As to claim 15, Shinoda in view of Yun teaches the data transmission method of claim 10, wherein the generating of the battery state signal is performed only when the battery pack is connected to a charging device (When the battery pack 2 is mounted on the mounting section 11 (which comprises a charger [0055]-[0057]), the communication terminal t23 is connected to the first terminal t11. The ADC 12 in mounting section 11 detects the signal from the temperature sensor 22 which corresponds to the battery pack 2 [0037] [0040]). 
As to claim 16, Shinoda discloses a battery pack (Fig. 4 pack 2) comprising: a battery comprising at least one battery cell (Fig. 4 secondary battery 21); 
a sensor configured to sense a state of the battery (Fig. 4 temperature sensor 22);
a controller (control 24, Fig. 4), configured to generate a battery state signal corresponding to a sensed state of the battery ([0063] The controller 24 notifies the portable electronic apparatus 1 of the variation from the temperature sensor 22 (sensed state of the battery) by switching the switch connected to the connection line of the temperature sensor 22 to the ON state and switching all the switch a1, the switch b1, and the switch c1 of the switch unit 23 to the OFF state. ON/OFF signal to switches identified as battery state signal).
a switch circuit (a1-c1 and the switch connected to the connection line of the temperature sensor 22 Fig. 4 ), configured to operate based on the battery state signal ([0063]); a resistor circuit configured to be electrically connected to a reference node through the switch circuit (Resistors 22, and a2-c2, electrically connected to earth ground Fig. 2,4); 
wherein the resistor circuit comprises a plurality of resistors (Resistors 22 and a2-c2, Fig. 2, 4);
and a connector configured to connect the resistor circuit to an external device having no switch circuit therein (mounting section 11 Fig. 1 and 2),
wherein the switch circuit comprises a plurality of switches (a1-c1 and the switch connected to the connection line of the temperature sensor 22 Fig. 4) respectively configured to make or break electrical connection between the reference node and the resistors ([0063] The controller 24 switches the switch connected to the connection line of the temperature sensor 22 to the ON state and  switching all the switch a1, the switch b1, and the switch c1 of the switch unit 23 to the OFF state),
wherein the controller is further configured to adjust a combined impedance (equivalent resistance of resistors R3,22,a2,b2, and c2 identified as “combined impedance”. See fig. 4 above) between the connector (t23) and the reference node (reference node/ earth ground) to a value corresponding to the sensed state of the battery by turning on at least a first one of the switches and turning off at least a second one of the switches different from the first one of the switches (The controller opens switches a1-c1 and closes switch connected to temp sensor therefore adjusting the combined impedance between t22-t23 ([0063]). The combined impedance between node t23-t22 when switches a1-c1 are open and temp sensor switch is closed is a function of resistors R3 and 22 (e.g. F(R3,R22)). F(R3,R22) depends on the battery packs temperature sensed by temp sensor 22 (See Fig. 3  and [0040]-[0041]). As such the controllers signal to open switches a1-c1 and close temp switch sets the impedance between t23-t22 to be a function of the battery packs temperature (i.e.sensed state of the battery).
Shinoda does not disclose/teach wherein the plurality of switches are not directly connected to the sensor.
Yun teaches a switch is not directly connected to the sensor (Fig. 5 where switch 233 is indirectly connected to the voltage sensor 232 through a fuse 236).
It would have been obvious to a person of ordinary skill in the art to modify the plurality of switches to not be directly connected to the sensor, as taught by Yun in order to have protection in case of high currents or a short circuit.
As to claim 19, Shinoda in view of Yun teaches the battery pack of claim 16, wherein the sensor comprises a temperature sensor configured to sense a temperature of the battery (temp sensor 22), and wherein the controller is configured to generate the battery state signal to adjust the combined impedance between the connector and the reference node to a value corresponding to the temperature of the battery sensed by the sensor (([0063] the impedance between the connector (t23) and reference node/ earth ground (identified as combined impedance) is adjusted when the said switching in [0063]  occurs).
As to claim 20, Shinoda in view of Yun teaches the battery pack of claim 16, wherein the controller is configured to generate the battery state signal only when the battery pack is connected to a charging device (When the battery pack 2 is mounted on the mounting section 11 (which comprises a charger [0055]-[0057]), the communication terminal t23 is connected to the first terminal t11. The ADC 12 in mounting section 11 detects the signal from the temperature sensor 22 which corresponds to the battery pack 2 [0037] [0040]).
As to claim 22, Shinoda in view of Yun teaches the battery pack of claim 1, wherein the sensed state of the battery (Temperature of the battery pack [0040] of Shinoda)) falls into one of a plurality of ranges ( Fig. 3 range -20 to 90 and range 95C to +130C), and wherein the combination of the switches turned on and turned off  (combination where switches a1-c1 are open or closed) is different depending on the one of the plurality of ranges into which the sensed state of the battery falls (Fig. 3 and [0040] -0041] shows switch a1-c1 (e.g. switch 23)  is open between -20C and 90C. [0042] -0043] and Fig.3 also shows switch a1-c1 (switch 23) is closed at temperature 95C to +130C).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shinoda (US 20160118840) in view of Yun (US 20140079960) in view of UEMURA (US 20140344499).
As to claim 7, Shinoda in view of Yun teaches the battery pack of claim 5.
Shinoda in view of Yun does not teach a surge removal circuit configured to remove a surge arising along a connection line between the connector and the resistor circuit.
UEMURA teaches a surge removal circuit configured to remove a surge arising along a connection line between the connector and a sensor circuit.  (Fig. 1 [0044] surge protection circuit 20).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the battery pack of SHINODA to include a surge removal circuit configured to remove a surge arising along a connection line between the connector and the resistor circuit as taught by UEMURA in order to absorbs surge voltage superimposed on the battery potential ([0021]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 20160118840) in view of Yun (US 20140079960) in view of Hogari (US 20110080140).
As to claim 21 Shinoda in view of Yun teaches the battery pack of claim 1.
Shinoda in view of Yun does not disclose/teach wherein the plurality of switches are respectively connected to different terminals of the controller.
Hogari teaches wherein the plurality of switches are respectively connected to different terminals of the controller (Fig. 2 switches Q1 and Q2 connected to control IC via different terminals)
It would have been obvious to a person of ordinary skill in the art to modify the plurality of switches of Shinoda to be respectively connected to different terminals of the controller, as taught by Hogari as it is a duplication of parts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859
	
	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859